Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 objected to because of the following informalities: “parameters of each adaptive controller of the adaptive controllers is set” should be -parameters of each adaptive controller of the adaptive controllers are set - .  Appropriate correction is required.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 14, 15, 17-24 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
 
          “14. A method for determining oscillations occurring in a measuring signal, comprising the following steps: 
receiving the measuring signal; 
determining extreme values of the received measuring signal; and 
ascertaining closed loops of the measuring signal by:
a) identifying a closed loop in the measuring signal, the closed loop being formed by two half loops having identical oscillation width and opposite direction;
b) storing the identified closed loop;
c) removing the identified closed loop from the measuring signal; and
d) repeating steps a) through c) until all closed loops of the measuring signal have been ascertained”.

        “19. A method for monitoring a technical system, the method including the following steps: for each measuring signal of one or multiple measuring signals, determining the oscillations occurring in the measuring signal by:
receiving the measuring signal;
    determining extreme values of the received measuring signal; and
ascertaining closed loops of the measuring signal by:
a) identifying a closed loop in the measuring signal, the closed loop being formed by two half loops having identical oscillation width and opposite direction;
b) storing the identified closed loop;
c) removing the identified closed loop from the measuring signal; and
d) repeating steps a) through c) until all closed loops of the measuring signal have been ascertained; and
    outputting a warning when: (i) an amplitude of an oscillation occurring in a measuring signal of the one or more measuring signals, and/or (ii) a number of the oscillations occurring in the measuring signal of the one-or more measuring signals, and/or (111) added-up amplitudes of the oscillations occurring in the measuring signal of the one or more measuring signal, exceed a predetermined limiting value.”

“22. A method for adaptive control of a technical system, comprising the following steps: 
for each measuring signal of one or multiple measuring signals, determining the oscillations occurring in the measuring signal by:
 receiving the measuring signal; 
determining extreme values of the received measuring signal; and ascertaining closed loops of the measuring signal by:
a) identifying a closed loop in the measuring signal, the closed loop being formed by two half loops having identical oscillation width and opposite direction;
b) storing the identified closed loop;
c) removing the identified closed loop from the measuring signal; and
d) repeating steps a) through c) until all closed loops of the measuring signal have been ascertained; and
setting parameters of an adaptive controller for the technical system as a function of the oscillations occurring in the measuring signals.”


“27. A processing unit which is configured to determine oscillations occurring in a measuring signal, the processing unit configured to: 
receive the measuring signal;
 determine extreme values of the received measuring signal; and
 ascertain closed loops of the measuring signal by:
 a) identifying a closed loop in the measuring signal, the closed loop being formed by two half loops having identical oscillation width and opposite direction;
 b) storing the identified closed loop; 
c) removing the identified closed loop from the measuring signal; and
 d) repeating steps a) through c) until all closed loops of the measuring signal have been ascertained.

28. (New) A non-transitory machine-readable memory medium on which is stored a computer program for determining oscillations occurring in a measuring signal, the computer program, when executed by a computer, causing the computer to perform the following steps:
receiving the measuring signal;
determining extreme values of the received measuring signal; and
ascertaining closed loops of the measuring signal by:
a) identifying a closed loop in the measuring signal, the closed loop being formed by two half loops having identical oscillation width and opposite direction;
b) storing the identified closed loop;
c) removing the identified closed loop from the measuring signal; and
d) repeating steps a) through c) until all closed loops of the measuring signal have been ascertained.


The highlighted steps is considered to be equivalent of a mathematical concepts and mathematical steps.

Under step 2A prong 2,
The claims do not comprises any particular field of use and claims do not direct to any practical application.
The Claim 14, 19, 22, 27 and 28 does not comprise any additional elements into which the Abstract idea can be integrated to create a practical application.

The claims 14, 19, 22, 27 and 28 do not comprise any significant elements/steps.
The steps of “receive the measuring signal” just data obtaining and output data, which is insignificant extra solution activity.

As, well the Claims 14, 19, 22, 27 and 28 comprises other additional steps as the “storing the identified closed loop” which is not significantly more since it is claimed at a high level of generality.  Storing and retrieving information in memory is not significantly more as found in VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

The Claim 28 comprises the “non-transitory machine-readable memory medium on which is stored a computer program” and “computer program” as recited in claim 28, just a general parts of the computer and software running on the computer. The computer is the general computer, which is not significantly more.
There is no indication that the combination of elements/units improves the functioning of
a computer or improves any other technology or technical field.
Under step 2B
The depended claim 15, 16 and 18 are merely extend the details of the abstract idea 
of mathematical concepts, more particularly mathematical calculations or mental steps as accrued.

The Claim 28 comprises the “non-transitory machine-readable memory medium on which is stored a computer program” and “computer program” as recited in claim 28, just a general parts of the computer and software running on the computer. The computer is the general computer, which is not significantly more.
There is no indication that the combination of elements/units improves the functioning of
a computer or improves any other technology or technical field.

 The claim 17 comprising counter is incremented for each of the ascertained closed loop is insignificant additional elements/steps as evidence provide by the Bear et al., (Pat.6825728) and Chi et al., (US Pub.20080136400).

 The claims 20 and 23 just recited different technical systems, is insignificant additional elements/steps as evidence provide by the Balemi et al., (US Pub.20090143919) hereinafter Balemi and Matsuoka et al., (Pat.8630741) and Jensen et al., (Pat.8868250).

 The claims 21 and 26 are additionally describes monitoring of multiple technical systems is insignificant additional elements/steps as evidence provide by the Matsuoka et al., (Pat.8630741) and Jensen et al., (Pat.8868250).

 The claim 24 comprises a PID controller is insignificant additional elements/steps as evidence provide by the Karisson et al., (US Pub.20060090163) and Hansen et al., (Pat.5406474).

 The claim 25 additionally comprises the setting the adapting controllers as a function of those oscillations, which are significant additional steps. Thus steps  is not generic setting info, because comprises an function oscillations which are correlated with the adaptive controllers. 

Therefore the claim 25 is patent eligible under 101 Rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 14, 19, 22, 27 and 28 recites “a closed loop in the measuring signal”. Most signals are a representation of a particular parameter in time. Without further detail, it is unclear how the signal would have a “loop” and what information or phenomena the loop would represent. Applicant’s disclose has not describe a closed loop in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor how to make or use the invention in clear and concise terms.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 19, 22, 27 and 28 recites “a closed loop in the measuring signal”. Most signals are a representation of a particular parameter in time. Without further detail, it is unclear how the signal would have a “loop” and what information or phenomena the loop would represent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 22, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balemi et al., (US Pub.20090143919) hereinafter Balemi in view of Hansen (Pat.5394322), hereinafter Hansen.

Regarding Claims 14, 18,  22,  27 and 28, Balemi disclose a method for determining oscillations occurring in a measuring signal, comprising the following steps:
 receiving the measuring signal (para [0013], where vibration detector),
 - determining the extreme values  of the received measuring signal (para [0016], where vibration detection, that is to say in order to determine the frequency of a vibration, the minima and maxima of the signal are sought and the time interval in between these is measured (extreme value analysis); check whether the extreme value analysis which was originally carried out was correct), and 
ascertaining closed loops of the measuring signal by:
a) identifying a closed loop in the measuring signal (Fig. 9, illustrated closed loop in the T period, para [0056], where boiler temperature 88 and of the actuating signal 38 as a function of the time t; para [0016], where the minima and maxima of the signal are sought and the time interval in between these is measured extreme value analysis, called wavelet analysis, i.e., the define frequency in the time interval is identified the closed loop), the closed loop being formed by two half loops having identical oscillation width and opposite direction (Fig. 9, # 88 and # 38 (opposite direction), para [0021], where Bode diagram the amplitude and the angle of a signal or the gain and the damping are illustrated in each case as a function of the frequency; involves defining the cut-off frequencies of the lag element; para [0022], where cut-off frequencies are periodically moved in the direction of lower frequencies);

b)  the identified closed loop (Fig. 9, illustrated closed loop in the T period, para [0056], where boiler temperature 88 and of the actuating signal 38 as a function of the time t; para [0016], where the minima and maxima of the signal are sought and the time interval in between these is measured extreme value analysis, called wavelet analysis, i.e., the define frequency in the time interval is identified the closed loop);
c) removing the identified closed loop from the measuring signal  (para [0021], where the vibration suppression; this involves defining  the cut-off frequencies of the lag element, for which purpose the frequencies of the vibration which is to be damped must be known); and
d) repeating steps a) through c) until all closed loops of the measuring signal have been ascertained (para [0022], where checked by means of the continuing vibration detection as to whether the now decays as predefined, if not, the two-cut of frequencies are periodically moved in the direction of lower frequencies, thereby increasing the damping action for the vibration frequency, e.g., the cut-off frequency’s ascertained the closed loop).
 Balemi does not disclose the storing the identified closed loop.
Hansen disclose the storing closed loop (Claim 1, where storing at least one preselected closed-loop transfer function of said outer-control loop, and having means for storing at least one preselected closed-loop transfer function for said inner-control loop).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide storing closed loop as taught by Hansen into Balemi in order to more persuasively performing analyze based on the stored data. 
 
Regarding Claim 18,  Balemi and Hansen disclose the method as recited in claim 14, further Balemi disclose wherein outliers are removed from the measuring signal (para [0022], where vibration detection as to whether the vibration now decays as predefined, if not, the two cut-off frequencies are periodically moved in the direction of lower frequencies) prior to the determination of the extreme values of the received measuring signal (para [0016], where possible to check whether the extreme value analysis which was originally carried out was correct. In the case of an excessively large deviation, on the basis of the wavelet analysis, an assumption for the vibration frequency is generated, and it is decided whether or not the vibration suppression should be activated at all, i.e., the in beginning originally analyze the extreme value and after analysis decided if vibration is suppress or not).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over
Balemi in view of Hansen, as applied above and further in view of Bendisch et al.,(US Pub.20120323410 A1), hereinafter Bendisch.

Regarding Claim 15, Balemi and Hansen disclose the method as recited in Claim 14, but does not disclose wherein method is used to ascertain the closed loops of the measuring signal.
Balemi and Hansen do not disclose rainflow counting.
Bendisch disclose rainflow counting (Para [0018],  where calculated loads are processed to determine a rainflow matrix for each dedicated location. Processing of the obtained load history is done by a range-pair-range algorithm and a cumulated fatigue is calculated using said rainflow-matrix to determine the actual component).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide rainbow counting as taught by Bendisch in combination of Balemi and Hansen in order to reduce the cost the brief analyses of the accuracy of oscillation method.

Regarding Claim 16, Balemi and Hansen disclose the method as recited in Claim 14, wherein: 
Further, Balemi disclose (i) an amplitude of each of the oscillations occurring in the measuring signal is ascertained from an oscillation width of a half of the closed loop corresponding to the oscillation, a period duration of each oscillation occurring in the measuring signal is ascertained from twice a duration of the half loop (para [0021], where Bode diagram the amplitude and the angle of a signal or the gain and the damping are illustrated in each case as a function of the frequency; involves defining the cut-off frequencies of the lag element, e.g., the cut-off frequencies define the period of duration), and/or (ii) a starting point in time of each of the oscillations occurring in the measuring signal is ascertained from a starting point in time of the half loop.

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Balemi in view of Hansen, as applied above and further in view of Kleczewski (US Pub.20160103084A1), hereinafter Kleczewski.

Regarding Claim 17, Balemi and Hansen disclose the method as recited in Claim 14,  wherein but do not disclose a counter is incremented for each ascertained closed loop.
Kleczewski disclose a counter is incremented for each ascertained closed loop 
(para [0043], where  interrupt is serviced by a firmware routine that increments a counter counting the number of cycles of the oscillator waveform).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide incremented for each ascertained closed loop  as taught by Kleczewski in combination of Balemi and Hansen in order to avoid particular technical error in the counter. 

         Regarding Claim 19,  Balemi and Hansen disclose a method for monitoring a technical system, the method including the following steps: for each measuring signal of one or multiple measuring signals, determining the oscillations occurring in the measuring signal by: receiving the measuring signal; determining extreme values of the received measuring signal; and ascertaining closed loops of the measuring signal by: a) identifying a closed loop in the measuring signal, the closed loop being formed by two half loops having identical oscillation width and opposite direction; 
b) storing the identified closed loop; 
c) removing the identified closed loop from the measuring signal; and d) repeating steps a) through c) until all closed loops of the measuring signal have been ascertained, as recited in Claim 14.
 
Balemi and Hansen do not disclose outputting a warning when: (i) an amplitude of an oscillation occurring in a measuring signal of the one or more measuring signals, and/or (ii) a number of the oscillations occurring in the measuring signal of the one-or more measuring signals, and/or (iii) added-up amplitudes of the oscillations occurring in the measuring signal of the one or more measuring signal, exceed a predetermined limiting value.
Kleczewski disclose outputting a warning when:  (ii) a number of the oscillations occurring in the measuring signal of the one-or more measuring signals (para [0043], where interrupt is serviced by a firmware routine that increments a counter counting the number of cycles of the oscillator waveform. The total cycle count in a predetermined time interval is proportional to the oscillator frequency).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide warning for interrupting services that increments a counter counting the number of cycles, as taught by Kleczewski in combination of Balemi and Hansen in order to more persuasively detect the technical error in the particular device. 

       Regarding Claims 20, Balemi  disclose the method as recited in claim 19,  wherein the technical system is a heating, ventilation, and air conditioning system (Abstract, where HVAC; Fig. 1, para [0045], where ventilation pipe… air flow; para [0054], where heating system 54 illustrated in Fig. 8 and para [0008], where air conditioning system). 
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over
Balemi in view of Hansen and Kleczewski, as applied above and further in view of  Karisson et al., (US Pub.20060090163), hereinafter Karisson.

         Regarding Claim 21, Balemi and Hansen and Kleczewski disclose the method as recited in claim 19,  but does not disclose wherein the method is used for parallel monitoring of multiple technical systems, and wherein the method is carried out via a web platform.  

 Karisson disclose the method is used for parallel monitoring of multiple technical systems, and wherein the method is carried out via a web platform (Fig. 1, para [0010], where adaptively and non-adaptively controlling access; para [0026], where of adaptively and non-adaptively control access to a computing resource other than storage. For example, if the clients are virtual machines and the computing resource is processing unit cycles, the workloads are the processing unit cycles which the virtual machines desire and the throughputs are the processing unit cycles which the virtual machines receive. A workload is a sequence (possibly unbounded) of operations (e.g., I/O operations) submitted to a computing system). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide web platform, as taught by Karisson in combination of Balemi and Hansen and Kleczewski in order to more faster detect the technical error in the particular device. 

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balemi in view of Hansen and Dolls et al.,(DE102009020744-A1), hereinafter Dolls.

         Regarding Claim 22, Balemi disclose a method for adaptive control of a technical system, comprising the following steps: for each measuring signal of one or multiple measuring signals, determining the oscillations occurring in the measuring signal by: receiving the measuring signal; 
determining extreme values of the received measuring signal; and 
ascertaining closed loops of the measuring signal by: 
a) identifying a closed loop in the measuring signal, the closed loop being formed by two half loops having identical oscillation width and opposite direction; 
b) storing the identified closed loop; c) removing the identified closed loop from the measuring signal; and 
d) repeating steps a) through c) until all closed loops of the measuring signal have been ascertained; and, as disclose in claim 14.

 Balemi does not disclose setting parameters of an adaptive controller for the technical system as a function of the oscillations occurring in the measuring signals.  

Dolls disclose setting parameters of an adaptive controller for the technical system as a function of the oscillations occurring in the measuring signals (Page 2, lines 27-31, where setting values of the controller parameters according to Ziegler Nichols tuning method, it is generally known to put control circuit at its stability limit in undamped oscillations in order to estimate the controller parameters of a PID controller from the frequency and amplitude of this continuous oscillation).
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide controller,  as taught by Dolls into Balemi in order to recognized and avoided, unusual behavior of system components.

      Regarding Claim 23, Balemi and Hansen and Dolls disclose the method as recited in claim 22, wherein the technical system is a heating, ventilation, and air conditioning system(Abstract, where HVAC; Fig. 1, para [0045], where ventilation pipe… air flow; para [0054], where heating system 54 illustrated in Fig. 8 and para [0008], where air conditioning system). 
 
      Regarding Claim 24, Balemi and Hansen and Dolls disclose the method as recited in claim 22, Balemi does not disclose wherein the adaptive controller is an adaptive PID controller. 
 Dolls disclose the adaptive controller is an adaptive PID controller (Page 4, lines 4-4, where controller expedient a PID controller used).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide PID controller as taught by Dolls into Balemi in order to control the loop with quicker response time.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Balemi in view of  Hansen and Dolls, as applied above and further in view of Luo et al., (US Pat. 6081751), hereinafter Luo.

Regarding Claim 25, Balemi and Hansen and Dolls disclose the method as recited in claim 22, but does not disclose wherein the technical system includes multiple adaptive controllers and parameters of each adaptive controller of the adaptive controllers is set as a function of those oscillations which are correlated with the adaptive controller.  
 Luo disclose the technical system includes multiple adaptive controllers (Col.1, lines 10-15, where automatic tuning of PID controllers ) and parameters of each adaptive controller of the adaptive controllers is set as a function of those oscillations which are correlated with the adaptive controller (Co. 2, lines 50-55, where the process variable PV, and the PID controller parameters are iteratively adjusted until the transfer function of the control loop from reference signal y.sub.r to process variable PV attains a predetermined amplitude condition).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide function correlated with the adaptive controller as taught by Luo in combination of Balemi and Hansen and Dolls in order to allow use more aggressive parameters.

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Balemi in view of Hansen and Dolls, as applied above and further in view of Karisson.

        Regarding Claim 26, Balemi and Hansen and Dolls disclose the method as recited in claim 22, but does not disclose  wherein the method is used for adaptive control of multiple technical systems, and wherein the method is carried out via a web platform.  

 Karisson disclose the method is used for adaptive control of multiple technical systems, and wherein the method is carried out via a web platform (Fig. 1, para [0010], where adaptively and non-adaptively controlling access; para [0026], where  of adaptively and non-adaptively control access to a computing resource other than storage. For example, if the clients are virtual machines and the computing resource is processing unit cycles, the workloads are the processing unit cycles which the virtual machines desire and the throughputs are the processing unit cycles which the virtual machines receive. A workload is a sequence (possibly unbounded) of operations (e.g., I/O operations) submitted to a computing system).

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide web platform, as taught by Karisson in combination of  Balemi and Hansen and Dolls  in order to more faster detect the technical error in the particular device. 

 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Wu et.al., (CN 106527098 B), 
2. Farkas et al., (Pat.3708760).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2857